  

IN THE UNITED STATES DISTRICT COURT _
FOR THE DISTRICT OF MONTANA AUG 2.2 2019

BILLINGS DIVISION Clerk, U $ District Court
District Of Montana
Billings
UNITED STATES OF AMERICA,
CR 19-51-BLG-SPW

Plaintiff,

vs. ORDER DENYING MOTION
TO SUPPRESS

MICHAEL ALAN MCNULTY,

Defendant.

 

 

Before the Court is Defendant Michael Alan McNulty’s motion to suppress
evidence obtained from a traffic stop and search of his vehicle. (Doc. 23.) McNulty
argues the traffic stop contravened the Fourth Amendment because the traffic stop,
based on speeding and mud flap violations, was not “reasonably related in scope to
the justification for the initiation” of the stop. (Doc. 24 at 7.) The United States
argues the traffic stop was justified because officers observed McNulty’s vehicle
violating various traffic laws and McNulty himself eventually consented to the
search of his pickup. (Doc. 31 at 7-8.) For the following reasons, McNulty’s motion
to suppress is DENIED.

I. Factual Background
On February 18, 2019, the Billings Police Department Street Crimes Unit

received information about the sale of narcotics near the address of 665 Revolution
in Billings and began monitoring activity there. (Doc. 24 at 2.) Before encountering
McNulty, officers initiated a traffic stop of a blue Subaru leaving the home which
had failed to use a turn signal. A K-9 unit indicated illegal drugs were in the Subaru,
and officers seized the vehicle pending application for a search warrant. (Doc. 24-2
at 1.)

Following this first traffic stop, officers resumed monitoring 665 Revolution.
(/d.) They soon observed a dark-colored F-150 registered to McNulty leave the
home with two occupants. They followed the pickup until it parked at another
residence on N. 19th St. that both occupants entered for about 15 minutes. (Doc. 24
at 2.) The officers then followed the pickup to 1819 9th Ave. N., which was another
house the officers knew to be involved with illegal drug activity. There the
passenger exited the vehicle and entered the residence for about 5 minutes. (/d.)

After the pickup left the third residence, the officers continued following it.
They observed it lacked mud flaps in violation of Mont. Code Ann. § 61—9-407.
(Id.) They also observed it travelling 32 miles per hour in a 25 mile-per-hour zone.
(Doc. 24-3 at 2.) The officers initiated a traffic stop near 1st St. W. and Montana
Ave., and they identified the driver as Jane Doe and the passenger as McNulty. (Doc.
24 at 2.)

After initiating the traffic stop, the officers approached the vehicle, spoke with

Doe, informed her of the reasons for the stop, and asked her for identifying
documents. Doe stated she did not have a driver’s license because it was suspended.
(Doc. 24-3 at 2.) McNulty, who was identified as the owner of the truck, verbally
identified himself. The officers ran both occupants’ information through dispatch
and found Doe had outstanding warrants. (/d.) They asked her to step out of the
vehicle and requested her consent to search it. She stated only McNulty could
approve a search. Therefore, the officers asked McNulty to exit the pickup. (/d. at
2-3.)

Officer Beechie performed a pat-down search of McNulty. He felt a hard
plastic case in one of McNulty’s pockets that he believed resembled a “drug kit”
based on his training and experience. (Doc. 24-2 at 2.) The officers asked McNulty
for consent to search the pickup, which he granted. (/d.) Officer Beck read McNulty
his Miranda rights, and McNulty advised he understood them. (Doc. 24-3 at 3.)
Officer Beck asked McNulty about the object Officer Beechie felt. McNulty
responded it contained “dope.” (d.) McNulty handed the object to the officers, and
they found it contained a digital scale, multiple plastic baggies, and
methamphetamine. The Officers then searched McNulty’s pickup and found
narcotics and other contraband. (/d.)

II. Discussion
That a traffic violation alone may warrant an investigatory stop is well-settled

law. U.S. v. Choudhry, 461 F.3d 1097, 1100 (9th Cir. 2006); see Heien v. North
Carolina, 574 U.S. 54 (2014); Whren v. United States, 517 U.S. 806, 810 (1996);
Delaware v. Prouse, 440 U.S. 648, 660 (1979). Consistent with the Fourth
Amendment, an officer may “conduct a brief, investigatory stop when the officer
has a reasonable, articulable suspicion that criminal activity is afoot.” Tllinois v.
Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).
“[T]he decision to stop an automobile is reasonable where the police have probable
cause to believe that a traffic violation has occurred.” Whren, 517 U.S. at 810.

Both McNulty and the United States agree McNulty’s pickup lacked mud
flaps and Doe was driving the pickup in excess of the posted speed limit. Either
traffic violation alone could have justified a traffic stop. The Court concludes the
traffic stop did not violate McNulty’s Fourth Amendment rights.

Generously construed, McNulty also appears to argue the stop was pre-textual
because the officers were actually concerned about the drug activity they had been
observing. (Doc. 24 at 7.) However, this issue is also well-settled law. See United
States v. Wallace, 213 F.3d 1216, 1219 (9th Cir. 2000) (“The fact that the alleged
traffic violation is a pretext for the stop is irrelevant, so long as the objective
circumstances justify the stop.”) (citing Whren, 517 U.S. at 810). Even if officers
were unconcerned about the speeding and mud flap violations, the traffic violations

alone justified the stop.
Finally, McNulty argues the search of his pickup was illegal even though he
consented to it because where a traffic stop violates the Fourth Amendment,
“evidence obtained subsequent to an illegal investigation is tainted by the illegality
and thus inadmissible, notwithstanding the suspect’s consent, unless subsequent
events have purged the taint.” U.S. v. Chavez-Valenzuela, 268 F.3d 719, 727 (9th
Cir. 2001), amended, 279 F.3d 1062 (9th Cir. 2002). The traffic stop at issue did not
violate the Fourth Amendment. McNulty’s consent to search his pickup is not
invalid due to an illegal stop. Accordingly,

IT IS HEREBY ORDERED that the McNulty’s Motion to Suppress
Evidence (Doc. 23) is DENIED.

pd
DATED this 2.2 day of August, 2019.

Laven? lchetlice

SUSAN P. WATTERS
United States District Judge

 
